DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,723,268. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/199,908
U.S. Patent No. 10,723,268
Claim 1
Claim 1
A rearview device for use with a vehicle, comprising:
A rearview device for use with a vehicle, comprising:
a primary reflective element backing plate;
a first reflective element backing plate;
a primary reflective element positioned on the primary reflective element backing plate;
a first reflective element positioned on the first reflective element backing plate;
a secondary reflective element backing plate;
a second reflective element backing plate;
a secondary reflective element positioned on the secondary reflective element backing plate; and
a second reflective element positioned on the second reflective element backing plate; and
an attachment mechanism comprising at least one clip or projection configured to attach the secondary reflective element backing plate to the primary reflective element backing plate,
an attachment mechanism comprising at least one of one or more tracks, snaps, clips, and projections configured to attach the first reflective element backing plate to the second reflective element backing plate, wherein the attachment mechanism comprises a pair of tracks which extend from either the first reflective element backing plate or the second reflective element backing plate, and a pair of corresponding track receiving portions which extend into the other of the first reflective element backing plate or the second reflective element backing plate.
wherein the attachment mechanism aligns a primary central axis of the primary reflective element to a secondary central axis of the secondary reflective element to be substantially parallel.
Claim 4: wherein the pair of tracks extend in a direction which is substantially parallel with a plane on which the first reflective element extends.
Claim 2
Claim 5
wherein at least one of the primary reflective element backing plate and the secondary reflective element backing plate comprises a polymeric substrate, and at least one of the primary reflective element comprises a chromium-based reflective coating applied to a surface of the primary reflective element backing plate and the secondary reflective element comprises a chromium-based reflective coating applied to a surface of the secondary reflective element backing plate.
wherein at least one of the first reflective element backing plate and the second reflective element backing plate comprises a polymeric substrate, and at least one of the first reflective element comprises a chromium-based reflective coating applied to a surface of the first reflective element backing plate and the second reflective element comprises a chromium-based reflective coating applied to a surface of the second reflective element backing plate.
Claim 3
Claim 6
wherein a surface of the primary reflective element backing plate or the secondary reflective element backing plate is at least one of planar, curved and convex shaped.
wherein a surface of the first reflective element backing plate or the second reflective element backing plate is at least one of flat, curved and convex shaped.
Claim 4
Claim 7
wherein the surface of the primary reflective element backing plate has a different shape than the secondary reflective element backing plate.
wherein the surface of the first reflective element backing plate and the second reflective element backing plate are shaped differently.
Claim 5
Claim 8
wherein each of the primary reflective element and the secondary reflective element comprises at least one of a coating, a chromium-based reflective coating, a reflective surface, a display, a screen, an LED screen, and an LCD screen.
wherein each of the first reflective element and the second reflective element comprise at least one of a coating, a chromium-based reflective coating, a reflective surface, a display, a screen, an LED screen, and an LCD screen.
Claim 6
Claim 9
wherein the secondary reflective element is a spotter mirror providing a wider field of view than the primary reflective element.
wherein the second reflective element is a spotter mirror providing a wider field of view than the first reflective element.
Claim 8
Claim 12
wherein the secondary reflective element has a single radius of curvature or multiple radii of curvature.
wherein a surface of the second reflective element has a radius of curvature between 200-500 mm.
Claim 15
Claim 13
wherein the secondary reflective element backing plate and the primary reflective element backing plate move together in unison with an actuator.
wherein the second reflective element backing plate and the first reflective element backing plate move together in unison with an actuator such that movement of the actuator simultaneously and similarly moves the first reflective element and the second reflective element.
Claim 16
Claim 14
wherein the secondary reflective element is attached to the secondary reflective element backing plate by at least one of adhesive, a heating pad, or clip.
comprising: attaching the first reflective element backing plate to the second reflective element backing plate; placing an adhesive pad or adhesive heating element onto the first reflective element backing plate and the second reflective element backing plate; placing the second reflective element on the second reflective element backing plate; placing the first reflective element on the first reflective element backing plate; and pressing together all elements of the rearview device.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinelli et al. (U.S. Publication No. 2019/0344717), hereinafter referred to as Sinelli.

In regard to claim 1, Sinelli teaches a rearview device for use with a vehicle (Sinelli paragraph 7 noting a rearview device for use with a vehicle), comprising: 
a primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element backing plate); 
a primary reflective element positioned on the primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element positioned on the first reflective element backing plate); 
a secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element backing plate); 
a secondary reflective element positioned on the secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element positioned on the second reflective element backing plate); and 
an attachment mechanism comprising at least one clip or projection configured to attach the secondary reflective element backing plate to the primary reflective element backing plate (Sinelli paragraph 7 noting an attachment mechanism comprising at least one of one or more tracks, snaps, clips, and projections or adhesive joint configured to attach the second reflective element backing plate to the first reflective element backing plate), wherein the attachment mechanism aligns a primary central axis of the primary reflective element to a secondary central axis of the secondary reflective element to be substantially parallel (Sinelli paragraph 11 noting pair of tracks may extend in a direction which is substantially parallel with a plane on which the first reflective element extends; and Sinelli Fig. 2 showing the attachment mechanism aligning the primary reflective element and the second reflective element to be substantially parallel).

In regard to claim 2, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein at least one of the primary reflective element backing plate and the secondary reflective element backing plate comprises a polymeric substrate (Sinelli paragraph 20 noting at least one of the first reflective element backing plate and the second reflective element backing plate may include a polymeric substrate), and 
at least one of the primary reflective element comprises a chromium-based reflective coating applied to a surface of the primary reflective element backing plate and the secondary reflective element comprises a chromium-based reflective coating applied to a surface of the secondary reflective element backing plate (Sinelli paragraph 20 noting and at least one of the first reflective element may include a chromium-based reflective coating applied to a surface of the first reflective element and the second reflective element may include a chromium-based reflective coating applied to a surface of the second reflective element and the second reflective element may include a chromium based reflective coating applied to a polymeric resin wherein the second reflective element and the second reflective element backing plate are one piece).

In regard to claim 3, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein a surface of the primary reflective element backing plate or the secondary reflective element backing plate is at least one of planar, curved and convex shaped (Sinelli paragraph 21 noting a surface of the first reflective element backing plate or the second reflective element backing plate may be at least one of flat, curved and convex shaped).

In regard to claim 4, Sinelli teaches all of the limitations of claim 3 as discussed above. In addition, Sinelli teaches wherein the surface of the primary reflective element backing plate has a different shape than the secondary reflective element backing plate (Sinelli paragraph 22 noting the surface of the first reflective element backing plate and the second reflective element backing plate may be shaped differently).

In regard to claim 5, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein each of the primary reflective element and the secondary reflective element comprises at least one of a coating, a chromium-based reflective coating, a reflective surface, a display, a screen, an LED screen, and an LCD screen (Sinelli paragraph 23 noting each of the first reflective element and the second reflective element may include at least one of a coating, a chromium-based reflective coating, a reflective surface, a display, a screen, an LED screen, and an LCD screen).

In regard to claim 6, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element is a spotter mirror providing a wider field of view than the primary reflective element (Sinelli paragraph 24 noting the second reflective element may be a spotter mirror providing a wider field of view than the first reflective element).

In regard to claim 7, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element is aspheric or spherical (Sinelli paragraph 78 noting the optical elements can be molded or formed from any type of glass or any other suitable material. The glass can be either in a flat, wedge, rectangular, cylindrical, spherical, conical, elliptical, and/or circular shape).

In regard to claim 8, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element has a single radius of curvature or multiple radii of curvature (Sinelli paragraph 27 noting a surface of the second reflective element may have a radius of curvature between 200-500 mm).

In regard to claim 9, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element is round in profile (Sinelli paragraph 78 noting the optical elements can be molded or formed from any type of glass or any other suitable material. The glass can be either in a flat, wedge, rectangular, cylindrical, spherical, conical, elliptical, and/or circular shape) and possesses one unit of magnification which can range from 150 mm spherical radius to 500 mm spherical radius (Sinelli paragraph 27 noting a surface of the second reflective element may have a radius of curvature between 200-500 mm).

In regard to claim 15, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element backing plate and the primary reflective element backing plate move together in unison with an actuator (Sinelli paragraph 28 noting secondary reflective element backing plate and the primary reflective element backing plate move together in unison with an actuator such that movement of the actuator simultaneously and similarly moves the primary reflective element and the secondary reflective element).

In regard to claim 16, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element is attached to the secondary reflective element backing plate by at least one of adhesive, a heating pad, or clip (Sinelli paragraph 29 noting a method of assembling the rearview device may include attaching the second reflective element backing plate to the first reflective element backing plate, placing an adhesive pad, or adhesive tesa or adhesive heater film onto the first reflective element backing plate and the second reflective backing plate, placing the second reflective element on the second reflective element backing plate, placing the first reflective element on the first reflective element backing plate, and pressing together all elements of the rearview device; and Sinelli paragraph 65 noting the reflective elements may be secured to each of the backing plates with an adhesive pad. They may also be adhered to the backing plates with a heating element that has adhesive on both sides. The adhesive pads and/or heating element pads used to secure the reflective elements to the resin polymeric resin backing plates).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinelli et al. (U.S. Publication No. 2019/0344717), hereinafter referred to as Sinelli, in view of Lynam et al. (U.S. Publication No. 2002/0072026), hereinafter referred to as Lynam.

In regard to claim 10, Sinelli teaches all of the limitations of claim 1 as discussed above. In addition, Sinelli teaches wherein the secondary reflective element has a first radius of curvature from 275 mm to 500 mm (Sinelli paragraph 27 noting a surface of the second reflective element may have a radius of curvature between 200-500 mm).
However, Sinelli does not expressly disclose and a second radius of curvature from 150 mm to 375 mm.
In the same field of endeavor, Lynam teaches the secondary reflective element has a second radius of curvature (Lynam Figs 5A-H showing a side mirror with a secondary reflective element 55; and Lynam paragraph 45 noting that the element 55 is a multi-radius element with different radii of curvature; and noting radius of curvature at side D of multi-radius element 55 is, preferably, less than about 750 mm, more preferably less than about 350 mm; most preferably less than about 150 mm).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have radii of curvature within the ranges specified, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli and Lynam, because both disclosures relate to the field of vehicle side mirror arrangements that incorporate a primary reflective element as well as a secondary reflective element, and the two reflective elements have different shapes and curvatures to provide different views. Thus, modified to incorporate the teachings of Lynam, the teachings of Sinelli include all of the limitations presented in claim 10.

In regard to claim 18, Sinelli teaches a rearview device for use with a vehicle (Sinelli paragraph 7 noting a rearview device for use with a vehicle), comprising: 
a primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element backing plate); 
a primary reflective element positioned on the primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element positioned on the first reflective element backing plate); 
a secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element backing plate); 
a secondary reflective element positioned on the secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element positioned on the second reflective element backing plate), 
an attachment mechanism comprising at least one clip or projection configured to attach the secondary reflective element backing plate to the primary reflective element backing plate (Sinelli paragraph 7 noting an attachment mechanism comprising at least one of one or more tracks, snaps, clips, and projections or adhesive joint configured to attach the second reflective element backing plate to the first reflective element backing plate), wherein the attachment mechanism aligns a primary central axis of the primary reflective element to a secondary central axis of the secondary reflective element to be substantially parallel (Sinelli paragraph 11 noting pair of tracks may extend in a direction which is substantially parallel with a plane on which the first reflective element extends; and Sinelli Fig. 2 showing the attachment mechanism aligning the primary reflective element and the second reflective element to be substantially parallel).
However, Sinelli does not expressly disclose wherein the secondary reflective element has a radius of curvature in a vertical direction that is different from the radius of curvature in a horizontal direction.
In the same field of endeavor, Lynam teaches wherein the secondary reflective element has a radius of curvature in a vertical direction that is different from the radius of curvature in a horizontal direction (Lynam paragraph 83 noting the use of a multi-radius or compound curvature reflective element, such as an aspherical element or compound curvature element for the second mirror element; and Figs 3, 5, and 6 showing the curved and/or multi-radius second reflective element. It is inherent that a curved or aspherical mirror that has multiple different radii in a horizontal direction, as shown in Figs. 3 and 6 would have a different radii of curvature in the vertical direction to at least one of the different radii of curvature in the horizontal direction).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Lynam for the same reasons as discussed above in regard to claim 10.


Claims 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinelli et al. (U.S. Publication No. 2019/0344717), hereinafter referred to as Sinelli, in view of Foote et al. (U.S. Publication No. 2009/0040306), hereinafter referred to as Foote.

In regard to claim 11, Sinelli teaches all of the limitations of claim 1 as discussed above. However, Sinelli does not expressly disclose wherein the secondary reflective element backing plate comprises a perimeter framing portion separating the primary reflective element from the secondary reflective element.
In the same field of endeavor, Foote teaches wherein the secondary reflective element backing plate comprises a perimeter framing portion separating the primary reflective element from the secondary reflective element (Foote paragraph 7 noting a cover plate may be attached to the receiving portion and thus may substantially encase the wide angle reflector element within the receiving portion. Optionally, a darkened band may be disposed or established along a perimeter region of the front surface of the wide angle reflector element (or at the rear surface of the glass mirror element or substrate or at an element or film disposed between the wide angle reflector element and the glass mirror element) to demarcate or outline the wide angle reflector element at the reflective element; Foote paragraph 92 noting perimeter illuminator element 142 that bounds the perimeter of the wide angle element; and Foote paragraph 97 noting that the receiving portion of the back plate comprises sidewalls 124b’ that surround the wide angle element).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Foote, because both disclosures relate to the field of vehicle side mirrors that comprise two different mirror elements, and the structural relationship of the backing plates for each of those mirror elements, how they connect and attach to one another, and that they can be tilted by an actuator. Thus, modified to incorporate the teachings of Foote, the teachings of Sinelli include all of the limitations of claim 11.

In regard to claim 12, Sinelli and Foote teach all of the limitations of claim 11 as discussed above. However, Sinelli does not expressly disclose wherein the perimeter framing portion is textured or grained. 
In the same field of endeavor, Foote teaches wherein the perimeter framing portion is textured or grained (Foote paragraph 100 noting the perimeter edge regions of the front surface and the side edges and the rear surface of the wide angle element may be coated or painted. As can be seen with reference to FIGS. 4A-E, the darkened coating or layer provides a frame around the wide angle element and also enhances the ability of the person viewing the mirror to recognize or appreciate the depth of the wide angle element and to enhance the appearance of the mirror reflective element assembly. The darkened layer or element may comprise any suitable layer or coating or paint or ink or element, such as a black coating or paint or ink. Thus, it can be seen that a perimeter that is coated or painted would have a texture, as paint has a texture, and such a texture would be different from the surface of the mirror element).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Foote for the same reasons as stated above in regard to claim 11.

In regard to claim 13, Sinelli and Foote teach all of the limitations of claim 11 as discussed above. However, Sinelli does not expressly disclose wherein the perimeter framing portion comprises at least one symbol, logo, text or light element.
In the same field of endeavor, Foote teaches wherein the perimeter framing portion comprises at least one symbol, logo, text or light element (Foote paragraph 92 noting reflective element assembly 111 includes an illumination source 140 (such as one or more light emitting diodes (LEDs) or the like) that is operable to illuminate or backlight or accent the wide angle spotter mirror so as to draw the driver's attention to the spotter mirror, such as when an object is detected at the side region or blind spot region of the vehicle, as discussed below. In the illustrated embodiment, the reflective element assembly 111 includes a perimeter illuminator element 142 that at least partially and preferably substantially or wholly circumscribes or wraps around or shrouds or bounds the perimeter of the wide angle element 122 and that is illuminated when the illumination source 140 is activated).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Foote for the same reasons as stated above in regard to claim 11.

In regard to claim 14, Sinelli and Foote teach all of the limitations of claim 11 as discussed above. However, Sinelli does not expressly disclose wherein the perimeter framing portion has a surface that extend beyond a viewing surface of the secondary reflective element.
In the same field of endeavor, Foote teaches wherein the perimeter framing portion has a surface that extend beyond a viewing surface of the secondary reflective element (Foote paragraph 92 noting perimeter illuminator element 142 that bounds the perimeter of the wide angle element; Foote Fig. 3 showing the element 142 having a front surface that surrounds the reflective element 122, and thus can be seen to extend beyond the viewing surface of the element 122; and Foote paragraph 100 noting that, as best shown in FIG. 4E, the darkened coating or layer or element 123' is disposed in a manner that has a portion 123a' that partially overlaps a perimeter region of the front or generally planar surface 122a' of the wide angle optic 122' so as to provide a darkened frame element that is viewable around the perimeter of the wide angle optic. Thus, for example, the front surface, with the exception of the perimeter edge regions, may be masked and the perimeter edge regions of the front surface and the side edges and the rear surface of the wide angle element may be coated or painted. As can be seen with reference to FIGS. 4A-E, the darkened coating or layer provides a frame around the wide angle element).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Foote for the same reasons as stated above in regard to claim 11.

In regard to claim 17, Sinelli teaches a rearview device for use with a vehicle (Sinelli paragraph 7 noting a rearview device for use with a vehicle), comprising: 
a primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element backing plate); 
a primary reflective element positioned on the primary reflective element backing plate (Sinelli paragraph 7 noting a first reflective element positioned on the first reflective element backing plate); 
a secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element backing plate); 
a secondary reflective element positioned on the secondary reflective element backing plate (Sinelli paragraph 7 noting a second reflective element positioned on the second reflective element backing plate), 
an attachment mechanism comprising at least one clip or projection configured to attach the secondary reflective element backing plate to the primary reflective element backing plate (Sinelli paragraph 7 noting an attachment mechanism comprising at least one of one or more tracks, snaps, clips, and projections or adhesive joint configured to attach the second reflective element backing plate to the first reflective element backing plate), wherein the attachment mechanism aligns a primary central axis of the primary reflective element to a secondary central axis of the secondary reflective element to be substantially parallel (Sinelli paragraph 11 noting pair of tracks may extend in a direction which is substantially parallel with a plane on which the first reflective element extends; and Sinelli Fig. 2 showing the attachment mechanism aligning the primary reflective element and the second reflective element to be substantially parallel).
However, Sinelli does not expressly disclose wherein the secondary reflective element backing plate comprises an exposed perimeter framing portion separating the primary reflective element from the secondary reflective element.
In the same field of endeavor, Foote teaches wherein the secondary reflective element backing plate comprises an exposed perimeter framing portion separating the primary reflective element from the secondary reflective element (Foote paragraph 7 noting a cover plate may be attached to the receiving portion and thus may substantially encase the wide angle reflector element within the receiving portion. Optionally, a darkened band may be disposed or established along a perimeter region of the front surface of the wide angle reflector element (or at the rear surface of the glass mirror element or substrate or at an element or film disposed between the wide angle reflector element and the glass mirror element) to demarcate or outline the wide angle reflector element at the reflective element; Foote paragraph 92 noting perimeter illuminator element 142 that bounds the perimeter of the wide angle element; and Foote paragraph 97 noting that the receiving portion of the back plate comprises sidewalls 124b’ that surround the wide angle element).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Sinelli with the teachings of Foote for the same reasons as stated above in regard to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488